UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6735



DWIGHT JEFFERS,

                                            Petitioner - Appellant,

          versus


JESSE JAMES; UNITED STATES DISTRICT COURT,
Middle District of North Carolina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-00-28-5-F)


Submitted:   September 21, 2000           Decided:   October 2, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwight Jeffers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dwight Jeffers appeals from the district court’s order denying

his 28 U.S.C. § 2241 (1994) petition and his motion for reconsid-

eration.   We have reviewed the record and the district court’s

opinions and find no reversible error.     Accordingly, we affirm on

the reasoning of the district court.    See Jeffers v. James, No. CA-

00-28-5-F (E.D.N.C. Apr. 13 & May 15, 2000).        We deny Jeffers’

motion for appointment of counsel.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                2